 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is made effective as of
April 4, 2007 (the “Effective Date”) by and between Euronet Worldwide, Inc., a
Delaware corporation (“Employer”), and Mr. Juan C. Bianchi, a permanent resident
of the U.S. (“Employee”).
RECITALS
     WHEREAS, Employee and Employer wish to confirm the terms of an employment
relationship between them.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the adequacy of which is hereby acknowledged, Employer and Employee, each
intending to be legally bound, agree as follows:
     1. Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue indefinitely until the date on which
Employee’s employment by Employer terminates pursuant to Section 7 or 8 of this
Agreement.
     2. Service. Employee shall serve as Executive Vice President of the
Employer, responsible for the overall management and operation of the Employer’s
subsidiary, Ria Envia, Inc., and shall perform services and serve in such other
positions as requested by Employer’s Board of Directors (the “Board”) or Chief
Executive Officer. Employee shall perform such services as normally are
associated with such positions.
     3. Compensation and Benefits.
          (a) Base Salary. During the Term, as compensation for services
rendered by Employee under this Agreement, Employer shall pay Employee an annual
base salary of $300,000 in installments in accordance with Employer’s general
payroll practices (as amended from time to time, “Base Salary”).
          (b) Other Compensation.

  (i)   Employee will be awarded restricted stock of Employer with an aggregate
value of $6,500,000 at the first meeting of the Compensation Committee following
the Effective Date. The number of shares of restricted stock awarded shall be
equal to $6,500,000 divided by the closing stock price on the date of the award
(the “Award Date.” The overall restricted stock shall vest in accordance with
the conditions set forth in Schedule A.

 



--------------------------------------------------------------------------------



 



  (ii)   During the Term, Employee shall be entitled to such comparable fringe
benefits and perquisites as may be provided to Employer’s executive level
employees pursuant to policies established from time to time by Employer.    
(iii)   Employee and Employee’s immediate family shall be provided by Employer
with medical, dental and life insurance through and in accordance with the terms
of Employer’s group health insurance plan, subject to payment by Employee of a
portion of the premiums in accordance with policies established by Employer from
time to time.

     4. Other Benefits. During the Term, Employee shall be entitled to annual
vacation of twenty (20) days, provided however that Employee may not use more
than ten (10) consecutive vacation days at one time and that Employee may accrue
no more than five (5) days of unused vacation from year to year.
     5. Business Expense Reimbursement. Employer shall reimburse Employee for
all reasonable and proper business expenses incurred by Employee in the
performance of Employee’s duties hereunder during the Term, in accordance with
Employer’s customary practices for executive level employees, and provided such
business expenses are reasonably documented.
     6. Restrictions on Employee’s Conduct.
          (a) Exclusive Services. During the Term, Employee shall at all times
devote Employee’s full-time attention, energies, efforts and skills to the
business of Employer (which term shall hereinafter include each of Employer’s
subsidiaries) and shall not, directly or indirectly, engage in any other
business activity, whether or not for profit, gain or other pecuniary
advantages, without Employer’s written consent, provided that such prior consent
shall not be required with respect to: (i) business interests that neither
compete with Employer nor interfere with the performance of Employee’s duties
and obligations under this Agreement; or (ii) Employee’s charitable,
philanthropic or professional association activities which do not interfere with
the performance of Employee’s duties and obligations under this Agreement.
          (b) Confidential Information. During the Term and for the first twelve
(12) consecutive months after the termination of the Term, Employee shall not
disclose or use, directly or indirectly, any Confidential Information. For the
purposes of this Agreement, “Confidential Information” shall mean all
information disclosed to Employee, or known by him as a consequence of or
through Employee’s employment with Employer (under this Agreement or prior to
this Agreement) where such information is not generally known in the trade or
industry and where such information refers or relates in any manner whatsoever
to the business activities, processes, services or products of Employer.
Confidential Information shall include business and development plans (whether
contemplated, initiated or completed), information with respect to the
development of technical and management services, methods of operation, results
of analysis, business forecasts,

2



--------------------------------------------------------------------------------



 



financial data, costs, revenues, and similar information. Upon termination of
the Term, Employee shall immediately return to Employer all property of Employer
and all Confidential Information, which is in tangible form, and all copies
thereof.
          (c) Business Opportunities and Conflicts of Interests.

  (i)   During the Term, Employee shall promptly disclose to Employer each
business opportunity of a type which, based upon its prospects and relationship
to the existing businesses of Employer, Employer might reasonably consider
pursuing. After termination of this Agreement, regardless of the circumstances
thereof, Employer shall have the exclusive right to participate in or undertake
any such opportunity on its own behalf without any involvement of Employee.    
(ii)   During the Term, Employee shall refrain from engaging in any activity,
practice or act which conflicts with, or has the potential to conflict with, the
interests of Employer, and he shall avoid any acts or omissions which are
disloyal to, or competitive with Employer.

          (d) Non-Solicitation. During the period of time with respect to which
the Employee is to receive severance payments under this Agreement (the
“Severance Period”), Employee shall not, except in the course of Employee’s
duties under this Agreement, directly or indirectly, induce or attempt to induce
or otherwise counsel, advise, ask or solicit any person to leave the employ of
Employer, if such person was employed by Employer at any time during the twelve
(12) month period preceding the relevant communication.
          (e) Covenant Not to Compete.

  (i)   During the Term and for any Severance Period under this Agreement,
Employee shall not, without Employer’s prior written consent, directly or
indirectly, either as an officer, director, employee, agent, advisor,
consultant, principal, stockholder, partner, owner or in any other capacity, on
Employee’s own behalf or otherwise, in any way engage in, represent, be
connected with or have a financial interest in, any business which is, or to
Employee’s knowledge, is about to become, engaged in any business with which
Employer is currently or has previously done business or any subsequent line of
business developed by Employer or any business planned during the Term to be
established by Employer. Notwithstanding the foregoing, Employee shall be
permitted to own passive investments in publicly held companies provided that
such investments do not exceed five percent (5%) of any such company’s
outstanding equity.

3



--------------------------------------------------------------------------------



 



  (ii)   If Employer or Employee terminates this Agreement, Employee shall not,
during the Severance Period, engage in competition with Employer, or solicit,
from any person or entity who purchased any product or service from Employer
during Employee’s employment hereunder, the purchase of any product or service
in competition with then existing products or services of Employer.     (iii)  
For purposes of this Agreement, without limiting the provisions of
Section 6(e)(i), Employee shall be deemed to engage in competition with Employer
if he shall directly or indirectly, either individually or as a stockholder,
director, officer, partner, consultant, owner, employee, agent, or in any other
capacity, consult with or otherwise assist any person or entity engaged in
providing consumer to consumer money transfer services, prepaid card services or
electronic financial transactions services. The provisions of this Section 6(e)
shall apply in any location in which Employer has established, or to the
Employee’s knowledge, is in the process of establishing, a subsidiary.

          (f) Employee Acknowledgment. Employee hereby agrees and acknowledges
that the restrictions imposed upon him by the provisions of this Section 6 are
fair and reasonable considering the nature of Employer’s business, and are
reasonably required for Employer’s protection.
          (g) Invalidity. If a court of competent jurisdiction or an arbitrator
shall declare any provision or restriction contained in this Section 6 as
unenforceable or void, the provisions of this Section 6 shall remain in full
force and effect to the extent not so declared to be unenforceable or void, and
the court may modify the invalid provision to make it enforceable to the maximum
extent permitted by law.
          (h) Specific Performance. Employee agrees that if he breaches any of
the provisions of this Section 6, the remedies available at law to Employer
would be inadequate and in lieu thereof, or in addition thereto, Employer shall
be entitled to appropriate equitable remedies, including specific performance
and injunctive relief. Employee agrees not to enter into any agreement, either
written or oral, which may conflict with this Agreement, and Employee authorizes
Employer to make known the terms of this Section 6 to any person, including
future employers of Employee.

4



--------------------------------------------------------------------------------



 



     7. Termination.
          (a) Termination by Employer for Cause. Subject to the last sentence of
this Section 7(a), at any time during the Term of this Agreement, Employer may
terminate Employee’s employment for Cause, as defined below, upon at least
fourteen (14) days written notice setting forth a description of the conduct
constituting Cause. If Employee’s employment is terminated for Cause, he shall
be entitled to:

  (i)   payment of any unpaid portion of Employee’s Base Salary through the
effective date of such termination;     (ii)   reimbursement for any outstanding
reasonable business expense he has incurred in performing Employee’s duties
hereunder     (iii)   the right to elect continuation coverage of insurance
benefits to the extent required by law; and     (iv)   payment of any accrued
but unpaid benefits up to and including the effective date of the termination
(including without limitation, any tax equalization payments, bonus due up to
the date of termination), and any other rights, as required by the terms of any
employee benefit plan or program of Employer;

For purposes of this Agreement, “Cause” shall mean: (1) conviction of Employee
of, or the entry of a plea of guilty or nolo contendere by Employee to, any
felony, or any misdemeanor involving moral turpitude; (2) fraud,
misappropriation or embezzlement by Employee; (3) Employee’s wilful failure,
gross negligence or gross misconduct in the performance of Employee’s assigned
duties for Employer; (4) wilful failure by Employee to follow reasonable
instructions of any officer to whom Employee reports or the Euronet board; and
(5) Employee’s gross negligence or gross misconduct in the performance of
Employee’s assigned duties for Employer provided, however, that should the
Employer seek to terminate Employee’s employment for Cause pursuant to numbers
(3), (4), or (5), herein, then the Employer shall first provide Employee with
thirty (30) calendar days notice of such deficiency and allow Employee to
attempt to cure the alleged deficiency during that thirty (30) day time period.
Only upon expiration of the thirty (30) day time period, if the Employer
believes that Employee has not sufficiently cured the alleged deficiency, may
the Employer issue the notice of termination for Cause (upon the fourteen
(14) day written notice described above). Notwithstanding the provisions of this
Section 7(a) defining “Cause,” in the event of a Change of Control, as defined
hereafter, a Termination for Cause shall mean only a termination for an act of
dishonesty by Employee constituting a felony which was intended to or resulted
in gain or personal enrichment of Employee at Employer’s expense.

5



--------------------------------------------------------------------------------



 



          (b) Termination by Employer Without Cause or Termination by Employee
for any Reason. At any time before a Change of Control, Employer may terminate
Employee’s employment without Cause, by giving written notice of termination and
Employee may terminate Employee’s employment for any reason. Employee’s
employment will also be terminated upon the death or disability of Employee, as
set forth below.
     (i) If Employee’s employment is terminated by Employer without Cause,
Employee shall be entitled to receive from Employer the following:
     (A) severance benefits including:
(1) payment of the then current Base Salary for a Severance Period of
twenty-four (24) months, in accordance with Employer’s regular salary payment
practices, and
(2) continuation of the vesting of any of the restricted stock identified as
“Time Vest Restricted Stock” and “Performance Vest Restricted Stock – Tranche A”
on Schedule A, through the full twenty-four (24) month Severance Period.
Employee shall be considered to be an Employee of the Employer during the entire
Severance Period, and shall abide by the Covenant Not to Compete of Section 6(e)
of this Agreement.
     (B) reimbursement for any outstanding reasonable business expense Employee
has incurred in performing his duties hereunder during the Term;
     (C) payment of any accrued but unpaid benefits up to and including the
effective date of the termination of employment (including without limitation,
any tax equalization payments, bonus due up to the date on which the Severance
Period commences), and any other rights, as required by the terms of any
employee benefit plan or program of Employer;
     (D) the right to elect continuation coverage of insurance benefits to the
extent required by law; and
     (E) payment of COBRA premiums for medical benefits for a period of the
24-month Severance Period and for six (6) months following termination of the
Severance Period, if Employee timely elects to continue those benefits under
COBRA.
For purposes of this Agreement, termination “without Cause” shall mean
involuntary termination of employment, at the direction of Employer, in the
absence of “Cause” as defined above.

6



--------------------------------------------------------------------------------



 



          (ii) Subject to the provisions of Section 8, Employee may terminate
this Agreement at any time for any reason by giving thirty (30) days’ written
notice to Employer. If Employee terminates his employment, he shall be entitled
to:
(A) severance benefits including:
(1) payment of the then current Base Salary for a Severance Period of
twenty-four (24) months, in accordance with Employer’s regular salary payment
practices, and
(2) continuation of the vesting of the restricted stock identified as “Time Vest
Restricted Stock on the attached Schedule A through the full twenty-four
(24) month Severance Period. Employee shall be considered to be an Employee of
the Employer during the entire Severance Period, and shall abide by the Covenant
Not to Compete of Section 6(e) of this Agreement.
(B) reimbursement for any outstanding reasonable business expense Employee has
incurred in performing his duties hereunder during the Term.
(C) the right to elect continuation coverage of insurance benefits to the extent
required by law; and
(D) payment of any accrued but unpaid benefits up to and including the effective
date of termination of employment (including without limitation, any tax
equalization payments, bonus due up to the date on which the Severance Period
commences, and any other rights, as required by the terms of any employee
benefit plan or program of Employer.
          (c) Termination Due to Death. Employee’s employment and this Agreement
shall terminate immediately upon Employee’s death. If Employee’s employment is
terminated because of Employee’s death, Employee’s estate or Employee’s
beneficiaries, as the case may be, shall be entitled to:

  (i)   payment of any unpaid portion of Employee’s then current Base Salary
through the effective date of such termination;     (ii)   reimbursement for any
outstanding reasonable business expense Employee incurred in performing
Employee’s duties hereunder;     (iii)   the right to elect continuation
coverage of insurance benefits to the extent required by law;

7



--------------------------------------------------------------------------------



 



  (iv)   any pension survivor benefits that may become due pursuant to any
employee benefit plan or program of Employer, and     (v)   payment of any
accrued but unpaid benefits and any other rights, and vesting of any outstanding
stock options as provided by the terms of any employee benefit plan or program
of Employer.

          (d) Termination Due to Disability. Employer may terminate Employee’s
employment at any time if Employee becomes disabled, upon written notice by
Employer to Employee. If Employee’s employment is terminated because of
Employee’s disability, he shall be entitled to:

  (i)   payment of a lump-sum disability benefit equal to twelve (12) months’
then current Base Salary;     (ii)   continuation of the vesting of any
outstanding stock options and continuation of Employee’s rights to exercise any
outstanding stock options, through the effective date of such termination and
for a period of twelve (12) months following such termination.     (iii)  
reimbursement for any outstanding reasonable business expense he has incurred in
performing Employee’s duties hereunder;     (iv)   the right to elect
continuation coverage of insurance benefits to the extent required by law; and  
  (iv)   payment of any accrued but unpaid benefits and any other rights, and
vesting of any outstanding stock options, as provided by the terms of any
employee benefit plan or program of Employer.

“Disability,” as used in this paragraph, means a physical or mental illness,
injury, or condition that (a) prevents, as certified by a physician, Employee
from performing one or more of the essential functions of Employee’s position,
for at least 120 consecutive calendar days or for at least 150 calendar days,
whether or not consecutive, in any 365 calendar day period, and (b) which cannot
be accommodated with a reasonable accommodation, without undue hardship on
Employer, as specified in the Americans with Disabilities Act.
          (g) Payments Terminated. If the Board of Employer has determined in
good faith that the Employee has failed to comply with the requirements of the
Confidentiality, Non-Solicitation and Non-Competition provisions referenced in
Section 6 hereof at any time following any termination, other than a termination
without Cause under Section 7 or 8, or a termination following or in
anticipation of a Change of Control, then Employer may cease payment of and/or
cease the provision of any benefits under this Agreement, provided however that
should Employee seek to adjudicate the Board’s determination of Employee’s
failure to comply, then upon a final adjudication in Employee’s favor, Employer
shall immediately pay, in lump sum, all such

8



--------------------------------------------------------------------------------



 




obligations and provide all such benefits to Employee, along with any other
damages to which Employee is entitled by law or in accordance with Section 10,
below.
          (h) Cash in Lieu of Benefits. If any benefit plan pursuant to which
Employee is entitled to receive benefits pursuant to this Section 7 shall by its
terms not permit participation by Employee following a Termination, then
Employer shall pay to Employee at the time such benefits would have been paid
the value thereof in cash.
     8. Continuation of Employment Upon Change of Control.
          (a) Continuation of Employment. Subject to the terms and conditions of
this Section 8, in the event of a Change of Control of Employer (as defined in
Section 8(d)) at any time during Employee’s employment hereunder, Employee will
remain in the employ of Employer for a period of an additional three (3) years
from the date of such Change of Control (the “Control Change Date”). Employer
shall, for the three (3) year period (the “Three-Year Period”) immediately
following the Control Change Date, continue to employ Employee at not less than
the capacity Employee held immediately prior to the Change of Control. During
the Three-Year Period, Employer shall continue to pay Employee salary on the
same basis, at the same intervals and at a rate not less than, that paid to
Employee at the Control Change Date. Any termination of employment by the
Employer following a Control Change Date shall be governed by this Section 8
rather than the provisions of Section 7(a) or 7(b).
          (b) Benefits. During the Three Year Period, Employee shall be entitled
to participate, on the basis of his Employee position, in each of the following
plans (together, the “Specified Benefits”) in existence, and in accordance with
the terms thereof, at the Control Change Date:

  (i)   any incentive compensation plans;     (ii)   any benefit plan and trust
fund associated therewith, related to (A) life, health, dental, disability, or
accidental death and dismemberment insurance, (B) employee stock ownership (such
as under the Employer’s ESPP and other stock option plans); and     (iii)   any
other benefit plans hereafter made generally available to Employees at
Employee’s level or to the employees of Employer generally.

In addition, all outstanding options held by Employee under any stock option
plan of Employer or its affiliates shall become immediately vested on the
Control Change Date.
          (c) Payment. Employee shall receive payment of any amounts to which he
is entitled within five business days of the Control Change Date.

9



--------------------------------------------------------------------------------



 



          (d) Definition of Change of Control. For purposes of this Section, a
“Change of Control” shall be considered to have occurred if (i) the stockholders
of Employer have approved a merger, consolidation or dissolution of Employer or
a sale, lease, exchange or disposition of all or substantially all of Employer’s
assets and such transaction has been closed; (ii) less than 75% of the members
of the Board shall be individuals who were members of the Board on the Effective
Date or whose election or nomination was approved by a vote of at least 75% of
the members of the Board then still in office who were either members of the
Board on the Effective Date or whose election or nomination was so approved; or
(iii) any “person” (as such term is used in Sections 13(d) and 14(d) of the U.S.
Securities Exchange Act of 1934 (the “Exchange Act”) shall have become
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) directly or
indirectly of securities of Employer representing 40% or more (calculated in
accordance with Rule 13d-3) of the aggregate voting power of Employer’s then
outstanding voting securities.
          (e) Notwithstanding any other provision of this Section 8, at any time
after the Control Change Date, Employer may terminate the employment of Employee
without Cause (the “Termination”), but within five days of the Termination, it
shall pay to Employee his full Base Salary through the Termination, to the
extent not theretofore paid, plus a lump sum amount (the “Special Severance
Payment”) equal to the product (discounted to the then present value on the
basis of a rate of 7.5% per annum) of his annual Base Salary specified in
Section 3 hereof multiplied by the number of years and any portion thereof
remaining in the Three-Year Period (or if the remaining term in the Three-Year
Period after the Termination is less than two years, for two years — the
“Extended Period”). Specified Benefits to which Employee was entitled
immediately prior to Termination shall continue until the end of the Three Year
Period (or the Extended Period, if applicable); provided that: (i) if any plan
pursuant to which Specified Benefits are provided immediately prior to
Termination would not permit continued participation by Employee after
Termination, then Employer shall pay to Employee within five days after
Termination a lump sum payment equal to the amount of Specified Benefits
Employee would have received if Employee had been fully vested an a continuing
participant in such plan to the end of the Three-Year Period or the Extended
Period, if applicable; and (ii) if Employee obtains new employment following
Termination, then following any waiting period applicable to participation in
any plan of the new employer, Employee shall continue to be entitled to receive
benefits pursuant to this sentence only to the extent such benefits would exceed
those available to Employee under comparable plans of the Employee’s new
employer (but Employee shall not be required to repay any amounts then already
received by him).
          (f) Resignation following a Change of Control. In the event of a
Change of Control of Employer, thereafter, for “good reason” (as defined below),
Employee may, at any time during the Three Year Period, in his sole discretion,
on not less than thirty (30) days’ written notice and effective at the end of
such notice period, resign his employment with Employer (the “Resignation”).
Within five days of such a Resignation, Employer shall pay to Employee his full
Base Salary through the effective date of such Resignation, to the extent not
theretofore paid, plus a lump sum amount equal to the Special Severance Payment
(computed as provided in the first sentence of Section 8(e), except that for
purposes of such computation all references to “Termination” shall be deemed to
be references to “Resignation”). Upon

10



--------------------------------------------------------------------------------



 




Resignation of Employee, Specified Benefits to which Employee was entitled
immediately prior to Resignation shall continue on the same terms and conditions
as provided in Section 8(e) in the case of Termination (including equivalent
payments provided for therein). For purposes of this Agreement, “good reason”
shall mean the occurrence of one of the following occurrences: (i) a significant
diminution in the nature or scope of Employee’s authority, title,
responsibilities or duties, unless Employee is given new authority or duties
that are substantially comparable to Employee’s previous authority or duties;
(ii) a reduction in Employee’s then-current Base Salary, or a significant
reduction in Employee’s opportunities for earnings, or the termination or
significant reduction of any Employee benefit or perquisite enjoyed by him;
(iii) a change in Employee’s place of employment such that Employee is required
to work more than fifty (50) miles from Employee’s then current place of
employment; (iv) the failure of Employer to obtain an assumption in writing of
its obligation to perform this Agreement by any successor to all or
substantially all of the assets of Employer within forty-five (45) days after a
merger, consolidation, sale or similar transaction; or (v) any material breach
of this Agreement by Employer, provided however that to the extent Employee
believes that Employer has engaged in a material breach of this Agreement,
Employee shall provide Employer with ten (10) calendar days notice of such
material breach and allow Employer to attempt to cure the alleged breach during
that ten (10) day time period. Only upon expiration of the ten (10) day time
period, if Employee believes that Employer has not sufficiently cured the
alleged breach may Employee issue the notice of Resignation for “good reason”
described above).
          (g) Mitigation and Expenses.
               (i) Other Employment. After the Control Change Date, Employee
shall not be required to mitigate the amount of any payment provided for in this
Agreement by seeking other employment or otherwise and except as expressly set
forth herein no such other employment, if obtained, or compensation or benefits
payable in connection therewith shall reduce any amounts or benefits to which
Employee is entitled hereunder.
               (ii) Expenses. If any dispute should arise under this Agreement
after the Control Change Date involving an effort by Employee to protect,
enforce or secure rights or benefits claimed by Employee hereunder, Employer
shall pay (promptly upon demand by Employee accompanied by reasonable evidence
of incurrence) all reasonable expenses (including attorney’s fees) incurred by
Employee in connection with such dispute, without regard to whether Employee
prevails in such dispute except that Employee shall repay Employer any amounts
so received if a court having jurisdiction shall make a final, non-appealable
determination that Employee acted frivolously or in bad faith by such dispute
          (h) Successors in Interest. The rights and obligations of Employer and
Employee under this Section 8 shall inure to the benefit of and be binding in
each and every respect upon the direct and indirect successors and assigns of
Employer and Employee, regardless of the manner in which such successors or
assigns shall succeed to the interest of Employer or Employee hereunder and this
Section 8 shall not be terminated by the voluntary or involuntary dissolution of
Employer or any merger or consolidation or acquisition involving

11



--------------------------------------------------------------------------------



 




Employer, or upon any transfer of all or substantially all of Employer’s assets,
or terminated otherwise than in accordance with its terms. In the event of any
such merger or consolidation or transfer of assets, the provision of this
Section 8 shall be binding upon and shall inure to the benefit of the surviving
corporation or the corporation or other person to which such assets shall be
transferred.
     9. Deductions and Withholding. Employee agrees that Employer may withhold
from any and all payments required to be made by Employer to Employee under this
Agreement all taxes or other amounts that Employer is required by law to
withhold in accordance with applicable laws or regulations from time to time in
effect.
     10. Arbitration. Whenever a dispute arises between the Parties concerning
this Agreement or any of the obligations hereunder, or Employee’s employment
generally, Employer and Employee shall use their best efforts to resolve the
dispute by mutual agreement. If any dispute cannot be resolved by Employer and
Employee, it shall be submitted to arbitration in Kansas City, Missouri, to the
exclusion of all other avenues of relief and adjudicated pursuant to the
American Arbitration Association’s Rules for Employment Dispute Resolution then
in effect. The decision of the arbitrator must be in writing and shall be final
and binding on the Parties, and judgment may be entered on the arbitrator’s
award in any court having jurisdiction thereof. The expenses of the arbitration
shall be borne by the losing Party to the arbitration and the prevailing Party
shall be entitled to recover from the losing Party all of its or Employee’s own
costs and attorney’s fees with respect to the arbitration (except as set forth
in Section 8(g)(ii), above. Nothing in this Section 10 shall be construed to
derogate Employer’s rights to seek legal and equitable relief in a court of
competent jurisdiction as contemplated by Section 6(h).
     11. Non-Waiver. It is understood and agreed that one Party’s failure at any
time to require the performance by the other Party of any of the terms,
provisions, covenants or conditions hereof shall in no way affect the first
Party’s right thereafter to enforce the same, nor shall the waiver by either
Party of the breach of any term, provision, covenant or condition hereof be
taken or held to be a waiver of any succeeding breach.
     12. Severability. If any provision of this Agreement conflicts with the law
under which this Agreement is to be construed, or if any such provision is held
invalid or unenforceable by a court of competent jurisdiction or any arbitrator,
such provision shall be deleted from this Agreement and the Agreement shall be
construed to give full effect to the remaining provisions thereof.
     13. Survivability. Unless otherwise provided herein, upon termination or
expiration of the Term, the provisions of Sections 6 through 18 hereof shall
nevertheless remain in full force and effect but shall under no circumstances
extend the Term of this Agreement (or the Employee’s right to accrue additional
benefits beyond the expiration of the Term as determined in accordance with
Section 1 but without regard to this Section)..
     14. Governing Law. This Agreement shall be interpreted, construed and
governed

12



--------------------------------------------------------------------------------



 



according to the laws of the State of Delaware without regard to the conflict of
law provisions thereof.
     15. Construction. The Section headings and captions contained in this
Agreement are for convenience only and shall not be construed to define, limit
or affect the scope or meaning of the provisions hereof. All references herein
to Sections shall be deemed to refer to numbered sections of this Agreement.
     16. Entire Agreement. This Agreement contains and represents the entire
agreement of Employer and Employee and supersedes all prior agreements,
representations or understandings, oral or written, express or implied with
respect to the subject matter hereof. This Agreement may not be modified or
amended in any way unless in a writing signed by each of Employer and Employee.
No representation, promise or inducement has been made by either Employer or
Employee that is not embodied in this Agreement, and neither Employer nor
Employee shall be bound by or liable for any alleged representation, promise or
inducement not specifically set forth herein.
     17. Assignability. Neither this Agreement nor any rights or obligations of
Employer or Employee hereunder may be assigned by Employer or Employee without
the other Party’s prior written consent. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of Employer and
Employee and their heirs, successors and assigns.
     18. Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed properly given if delivered personally or sent by
certified or registered mail, postage prepaid, return receipt requested, or sent
by telegram, telex, telecopy or similar form of telecommunication, and shall be
deemed to have been given when received. Any such notice or communication shall
be addressed:

         
 
  if to Employer, to   Euronet Worldwide, Inc.
 
      Attention: General Counsel
 
      4601 College Boulevard, Ste. 300
 
      Leawood, Kansas 66211
 
  if to Employee, to   Juan C. Bianchi

or to such other address as Employer or Employee shall have furnished to the
other in writing.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have duly executed this Agreement, to be
effective as of the date first above written.

         
 
  Euronet Worldwide, Inc.    
/s/ Juan C. Bianchi 
  a Delaware Corporation    
 
Juan C. Bianchi
       
 
       
 
  /s/ Michael J. Brown      
 
 
 
By: Michael J. Brown         Its: Chairman and Chief Executive Officer

14



--------------------------------------------------------------------------------



 



Schedule A
Vesting Schedule
The restricted stock referred to in Section 3(b)(i) shall vest as follows:
Time Vest Restricted Stock :
Restricted stock with an aggregate value of $1,500,000 will be subject to
time-based vesting over 5 years (“Time Vest Restricted Stock”). Each year, on
the anniversary of the date on which the restricted stock was awarded (each such
date, a “Annual Vest Date,”) 20% of the shares awarded shall vest to the
Employee, provided he shall have remained in continuous employment with Employer
until such Annual Vest Date (including but not limited to the duration of the
Term and the duration of the Severance Period).
Performance Vest Restricted Stock – Tranche A:
Restricted stock with an aggregate value of $1,500,000 will be subject to
performance based vesting over 5 years (“Performance Vest Restricted Stock –
Tranche A”) as follows: Each year, on the anniversary of the date on which the
restricted stock was awarded (each such date, a “Annual Vest Date”) 20% of the
shares awarded shall vest to the Employee, provided that (i) he shall have
remained in continuous employment with Employer until such Annual Vest Date
(including but not limited to the duration of the Term and the duration of the
Severance Period) and (ii) EBITDA of Ria Envia, Inc., as determined in the next
paragraph, shall have increased 10% or more during the 12 month calendar period
closed prior to each Annual Vest Date, as compared with the previous year’s
EBITDA.
EBITDA shall be determined exclusive of intercompany profits and in United
States dollars. For the avoidance of doubt, EBITDA represents “Operating Income”
of Ria Envia Inc. and its consolidated subsidiaries as disclosed in Employer’s
financial statements filed with the Securities and Exchange Commission
(excluding the impact of acquisitions closed after April 5, , 2007, intercompany
profits and depreciation and amortization), after deduction of all direct costs,
salaries (including bonuses paid or accrued), applicable share-based
compensation, benefits and selling, general and administrative expense incurred
by, or allocated to, the Ria Envia, Inc. EBITDA shall be determined by the
Compensation Committee of the Board of Directors of the Employer on or before
each Annual Vest Date.
Performance Vest Restricted Stock – Tranche B.
Restricted stock with an aggregate value of $3,500,000 will be subject to
performance based vesting over 5 years (“Performance Vest Restricted Stock –
Tranche B”) as follows: Each year, on the

15



--------------------------------------------------------------------------------



 




anniversary of the date on which the restricted stock was awarded (each such
date, a “Annual Vest Date”) 20% of the shares awarded shall vest to the
Employee, provided that (i) he shall have remained in continuous employment with
Employer until such Annual Vest Date (including but not limited to the duration
of the Term and the duration of the Severance Period) and (ii) the following
targets are met:
     (a) on the first Annual Vest Date, Ria Envia Inc., on a consolidated basis
(exclusive of the impact of acquisitions closed subsequent to April 5 , 2007)
achieves EBITDA as defined above totalling at least 90% of the EBITDA growth
projected for Ria Envia Inc. in the financial plan included in the Credit Suisse
Confidential Information Memorandum relating to the sale of Ria Envia Inc.
(“Projected Ria Growth”) for the year ended December 31, 2007.
     (b) on the second Annual Vest Date, Ria Envia Inc., on a consolidated basis
(exclusive of the impact of acquisitions closed subsequent to April 5, , 2007)
achieves EBITDA as defined above totalling at least 90% of Projected Ria Growth
for the year ended December 31, 2008
     (c) on each of the third through the fifth Annual Vest Dates, if Ria Envia
Inc., on a consolidated basis (exclusive of the impact of acquisitions closed
subsequent to April 5,, 2007) achieves EBITDA for each year that is at least 15%
higher than the previous year.

16